 



Exhibit 10.5.11

      Dated   2005  

(1)   PROCTER & GAMBLE (L & CP) LIMITED and PROCTER & GAMBLE (HEALTH AND BEAUTY
CARE) LIMITED   (2)   HI EUROPE LIMITED   (3)   HARRIS INTERACTIVE

 
AGREEMENT FOR SURRENDER
relating to
Watermans Park High Street Brentford

 
CMS Cameron McKenna
Mitre House
160 Aldersgate Street
London EC1A 4DD
T +44(0)20 7367 3000
F +44(0)20 7367 2000
Draft: 02/4th April 2005

 



--------------------------------------------------------------------------------



 



Table of Contents

             
1.
  Definitions     1  
 
           
2.
  General provisions     2  
 
           
3.
  Standard Conditions     2  
 
           
4.
  Surrender     2  
 
           
5.
  Completion     3  
 
           
6.
  Payments     3  
 
           
7.
  VAT     3  
 
           
8.
  Title     3  
 
           
9.
  The Deed of Surrender     3  
 
           
10.
  Apportionment of rent and other payments under the Lease     4  
 
           
11.
  Vacant possession     4  
 
           
12.
  Fixtures and fittings     4  
 
           
13.
  Control of Asbestos at Work Regulations 2002     4  
 
           
14.
  Exclusion of sections 24 — 28 of the 1954 Act     4  
 
           
15.
  Jurisdiction     5  
 
           
16.
  Third party rights     5  
 
            Schedule 1     6  
 
           
 
  Standard Conditions     6  
 
            Schedule 2     7  
 
           
 
  The Lease     7  

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made the 2005
BETWEEN:-

(1)   PROCTER & GAMBLE (L & CP) LIMITED (registered number 3288185) having its
registered office at Hedley House Gosforth Newcastle upon Tyne NE99 1EE and
PROCTER & GAMBLE (HEALTH AND BEAUTY CARE) LIMITED (registered number 436549)
having its registered office at The Heights Brooklands Surrey (the “Landlord”)
and   (2)   HI EUROPE LIMITED (registered number 2802862) having its registered
office at Waterman’s Park High Street Brentford Middlesex TW8 0BB (the “Tenant”)
and   (3)   HARRIS INTERACTIVE whose registered office is at 135 Corporate Woods
Rochester NY 14623-1457 (the “Surety”)

IT IS AGREED as follows:-

1.   Definitions   1.1   In this agreement unless the context otherwise requires
the following expressions will have the following meanings:-       “1954 Act”:
the Landlord and Tenant Act 1954       “2003 Order”: the Regulatory Reform
(Business Tenancies) (England and Wales) Order 2003       “Actual Completion”:
the date on which completion of the surrender actually takes place      
“Completion”: the date on which completion of the surrender is scheduled to take
place in accordance with this agreement       “Conditions Precedent”: all rents
payable under the Lease due up to and including Completion have been paid in
full and all the Tenant’s obligations in this Lease have been performed in all
material respects and the Tenant has served written notice on the Landlord of
its intention to surrender the Lease by no later than 24 September 2007      
“Deed of Surrender”: (subject to clause 4.2) a deed in the form of the draft
attached to this agreement       “Landlord’s Solicitors”: CMS Cameron McKenna of
Mitre House 160 Aldersgate Street London EC1A 4DD (reference KPR/100027.44)    
  “Lease”: the underlease and the licences deeds and documents (comprising the
Tenant’s interest in the Premises) listed in schedule 2       “Premises”: the
premises described in and demised by the Lease and shortly known as Watermans
Park High Street Brentford       “Registered Title”: the title numbered
NGL532392 at HM Land Registry       “Reversioner”: the Landlord’s immediate
landlord and/or any superior landlord

 



--------------------------------------------------------------------------------



 



    “Standard Conditions”: the Standard Commercial Property Conditions of Sale
(First Edition)       “Tenant’s Solicitors”: Herbert Mallam Gowers of 126 High
Street Oxford OX1 4DG (reference NS/.95424)       “VAT”: value added tax and any
tax or duty of a similar nature substituted for or in addition to it   1.2   The
definitions in the Standard Conditions also apply to this agreement   2.  
General provisions   2.1   In this agreement unless the context otherwise
requires references to clauses and schedules are to clauses of and schedules to
this agreement   2.2   The headings to clauses and other parts of this agreement
do not affect its construction   2.3   This agreement contains the whole
agreement between the parties relating to the surrender contemplated by this
agreement and supersedes previous agreements between them (if any) relating to
it   2.4   This agreement may only be varied in writing signed by or on behalf
of the parties   2.5   The Landlord acknowledges that it has not entered into
this agreement in reliance upon representations made by or on behalf of the
Tenant other than in respect of such reliance as may be placed upon the Tenant’s
Solicitors’ written replies to the Landlord’s Solicitors’ preliminary enquiries
  2.6   Nothing in this agreement is to be read or construed as excluding any
liability or remedy resulting from fraudulent misrepresentation   3.   Standard
Conditions       This agreement incorporates the Standard Conditions as varied
by schedule 1 and so far as they apply to an agreement to surrender and are not
varied by or inconsistent with the other provisions of this agreement (which
will prevail in case of conflict)   4.   Surrender   4.1   The Tenant will
surrender and yield up to the Landlord and the Landlord will accept a surrender
of the Premises so that the term created by the Lease will merge in the
reversion immediately expectant on the Lease for (subject to clause 4.2) the
release to be contained in clause 4.1 of the Deed of Surrender   4.2   If the
Tenant does not pay the rent reserved by and perform and observe all the
covenants by and obligations of the Tenant under the Lease and this agreement up
to and including Actual Completion the Tenant will not be entitled to be
released from such covenants or obligations (to the extent that they remain
outstanding) and clause 4.1 of the Deed of Surrender will be amended accordingly

2



--------------------------------------------------------------------------------



 



4.3   The Tenant will not grant nor agree to grant any tenancy or licence in
respect of any part of the Premises (without the prior written consent of the
Landlord)   5.   Completion   5.1   Subject to satisfaction of the Conditions
Precedent, the surrender will be completed on 24 June 2008   5.2   On
completion:-

  5.2.1   The Tenant’s Solicitors will hand over to the Landlord’s Solicitors:

  (a)   the Lease     (b)   the duly executed original of the Deed of Surrender

  5.2.2   The Landlord’s Solicitors will hand over to the Tenant’s Solicitors
the duly executed counterpart of the Deed of Surrender

6.   Payments   6.1   Any money payable by the Tenant under this agreement will
be paid by direct credit transfer for the credit of the Landlord’s Solicitors’
bank account at Lloyds TSB Bank plc 39 Threadneedle Street London EC2R 8AU sort
code 30-00-09   6.2   Any money payable by the Tenant under this agreement on or
after Completion which is not paid at the time stipulated will bear interest at
the contract rate   7.   VAT       The Tenant will pay to the Landlord all VAT
for which the Landlord is liable to account to HM Customs & Excise in relation
to any supply made or deemed to be made for VAT purposes pursuant to this
agreement and the consideration given for such supply will be exclusive of VAT  
8.   Title   8.1   Title to the Premises will commence with the Lease and
continue with an assignment completed at least 15 years before the date of this
agreement   8.2   The Landlord’s Solicitors having been supplied with copies of
the Lease the Title Matters on or before the signing of this agreement the
Landlord will be deemed to accept the surrender with full knowledge of the terms
and contents of and of any matter referred to in or deriving from them and will
raise no requisition on them   9.   The Deed of Surrender   9.1   The Deed of
Surrender will be executed as original and counterpart   9.2   The Deed of
Surrender will be prepared by the Landlord’s Solicitors

3



--------------------------------------------------------------------------------



 



9.3   In consideration of the Landlord (at the request of the Surety) having
agreed to accept the surrender of the Lease from the Tenant the Surety agrees
with the Landlord that the Surety will execute the Deed of Surrender   10.  
Apportionment of rent and other payments under the Lease   10.1   In this clause
“Rent” is each annual rent first reserved by the Lease together with the service
charge insurance premium contributions and all other payments of an annual
nature reserved by or otherwise payable under the terms of the Lease in each
case at the rate payable at Actual Completion   10.2   The Rent will be
apportioned at Actual Completion in accordance with the following formula:-

         
          
  A

 
365   x B

    where; -

  A.   is the Rent and     B.   is the number of days from but excluding Actual
Completion to but excluding the first date after Actual Completion upon which an
instalment of Rent is due or (where such first date after Actual Completion is
the day after Actual Completion) zero

11.   Vacant possession       The Premises are surrendered with vacant
possession on completion   12.   Fixtures and fittings       The Tenant confirms
that prior to Actual Completion it shall comply with jts obligations contained
in clauses 3.18.6 and 3.34.1 of the Lease   13.   Control of Asbestos at Work
Regulations 2002   13.1   The Tenant agrees with the Landlord that it shall
procure an asbestos survey of the Premises is carried out within 3 months of the
date of this agreement   13.2   The Tenant further agrees to provide a copy of
such survey to the Landlord immediately upon receipt and to comply with all
reasonable steps and recommendations made in such survey at its own expense as
soon as reasonably practicable   14.   Exclusion of sections 24 — 28 of the 1954
Act   14.1   The Tenant confirms that before the date of this agreement:

  14.1.1   the Landlord served a notice dated 1 June 2005 (the “Notice”) on the
Tenant, in accordance with section 38A(4)(a) of the 1954 Act

4



--------------------------------------------------------------------------------



 



  14.1.2   the Tenant (or a person duly authorised by the Tenant) made a
statutory declaration dated [                ] 2005 (the “Declaration”)
confirming receipt of the Notice in accordance with schedule 4 to the 2003 Order

14.2   The Tenant further confirms that where the Declaration was made by a
person other than the Tenant that person was duly authorised by the Tenant to
make the Declaration on the Tenant’s behalf   14.3   the Landlord and the Tenant
agree that the tenancy created by the Lease shall be surrendered in accordance
with the terms of this agreement   15.   Jurisdiction   15.1   This agreement
will in all respects be governed by and construed in accordance with English law
and the parties irrevocably submit to the exclusive jurisdiction of the English
courts   15.2   The Surety’s address in England for service of all notices and
proceedings is c/o High Europe Ltd, Waterman’s Park, High Street Brentford TW8
0BB   16.   Third party rights       Nothing in this agreement is intended to
confer on any person any right to enforce any term of this agreement which that
person would not have had but for the Contracts (Rights of Third Parties) Act
1999

5



--------------------------------------------------------------------------------



 



Schedule 1
Standard Conditions

1.   The Standard Conditions will apply so that: “seller” means the Tenant
“buyer” means the Landlord “property” means the Premises and “purchase price”
means the Consideration   2.   Conditions 1.4 2.2 4.1.2 4.2 6.3.4 6.8.4 8.2 and
8.3 of the Standard Conditions will not apply   3.   In condition 1.1.1(d) the
words “2% per annum above the base rate from time to time of Lloyds TSB Bank
plc” are substituted for “the Law Society’s interest rate from time to time in
force”   4.   In condition 1.1.2 “official copies” is substituted for “office
copies” and “Land Registration Act 2002” is substituted for “Land Registration
Act 1925” and the words “and any reference in these conditions to office copies
shall be deemed to be a reference to such official copies” are added at the end
  5.   In condition 1.3.5 “5.00 pm” is substituted for “4.00 pm” and the words
“before 5.00 pm” are added after the words “treated as having been received”  
6.   In condition 1.3.6 “5.00 pm” is substituted for “4.00 pm” and the words
“(d) by fax: if sent before 5.00 prn on a working day the day of despatch but
otherwise on the first working day after despatch” are added at the end

6



--------------------------------------------------------------------------------



 



Schedule 2
The Lease

          Date   Document   Parties
9 May 2000
  Lease   1. The Landlord
 
      2. Total Research Ltd
3. Total Research Corporation

             
SIGNED by
    )     [ILLEGIBLE]
for and on behalf of the Landlord
    )      
 
           
SIGNED by
    )     [ILLEGIBLE]
for and on behalf of the Tenant
    )      
 
           
SIGNED by
    )     [ILLEGIBLE]
for and on behalf of the Surety
    )      

7



--------------------------------------------------------------------------------



 



RENT REVIEW MEMORANDUM

     
Premises:
  Watermans Park High Street Brentford
 
   
Lease:
  A lease dated 9 May 2000 made between Procter & Gamble (L & CP) Limited (1)
Total Research Limited (2) and Total Research Corporation (3) (the “Lease”)
 
   
Current landlord:
  Procter & Gamble (L & CP) Limited (the “Landlord")
 
   
Current tenant:
  HI Europe Limited (the “Tenant”)
 
   
Revised annual rent:
  Two hundred and sixty thousand six hundred and sixty two pounds and fifty
pence (£260,662.50) (the “Revised Rent”)
 
   
Review date:
  24 June 2005 (the “Review Date”)

This memorandum records the fact that the rent first reserved by the Lease was
reviewed and fixed in accordance with the provisions of the Lease by the
Landlord and the Tenant at the Revised Rent from and including the Review Date
(subject to any further review in accordance with the provisions of the Lease)
Dated       30th June 2005

             
SIGNED on behalf of the Landlord:-
    )      
 
           
SIGNED on behalf of the Tenant:-
    )     [ILLEGIBLE]

 